UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6801


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES JEROME ADAMS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.       Patrick Michael Duffy, Senior
District Judge. (1:91-cr-00291-PMD-2)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jerome Adams, Appellant Pro Se. Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    Jerome   Adams       appeals   the   district   court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Adams, No. 1:91-cr-00291-PMD-2

(D.S.C. Apr. 17, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                        2